COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-12-00507-CR


LARRY WILLIAM GALLEMORE                                            APPELLANT

                                         V.

THE STATE OF TEXAS                                                      STATE


                                    ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion To Withdraw Appeal Pursuant To

Rule 42.2.”   The motion complies with rule 42.2(a) of the rules of appellate

procedure.    Tex. R. App. P. 42.2(a).    No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 20, 2013




                           2